UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2231



JERRY ADAMS,

                                            Plaintiff - Appellant,

          versus


CHRIS JONES, Delegate, in his Official
Capacity as Mayor for the City of Suffolk,
Virginia; CITY OF SUFFOLK, VIRGINIA; W.
FREEMAN, in his Official Capacity as Chief of
Police for the City of Suffolk, Virginia;
CHIEF OF POLICE ONE, in his Official Capacity
as Chief of Police for the City of Suffolk,
Virginia; C. PHILLIPS FERGUSON, in his
Official Capacity as Commonwealth Attorney for
the   City   of   Suffolk,    Virginia;   DAVE
MCALLISTER, in his Official Capacity as Head
of Virginia State Crash Team; CAPTAIN ONE, in
his Official Capacity as Captain of the
Suffolk Police Department; RODHAM T. DELK,
JR., Judge, in his Official Capacity as Judge
for the Circuit Court of Suffolk, Virginia;
CITY MANAGER ONE, in his Official Capacity as
City Manager of the City of Suffolk, Virginia,

                                           Defendants - Appellees,

          and


SERGEANT ONE, in his Official Capacity as a
Virginia State Policeman,

                                                        Defendant.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-434-2)


Submitted:   February 17, 2006           Decided:   March 14, 2006


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Adams, Appellant Pro Se. Anthony Charles Williams, OFFICE OF
THE CITY ATTORNEY, Suffolk, Virginia; Christopher Ambrosio, Lisa
Lieberman Thatch, VANDEVENTER BLACK, L.L.P., Norfolk, Virginia;
Stephen Michael Hall, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Jerry Adams appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Adams v. Jones,

No. CA-05-434-2 (E.D. Va. Oct. 27, 2005; Nov. 1, 2005).    We deny

the motions for summary reversal, for discovery, and for sanctions.

We also deny the motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -